Per Curiam.

Having thoroughly reviewed this record, we agree that respondent violated DR 6-101(A)(3) and 1-102(A)(6). We also agree with the board’s recommendation. Accordingly, respondent is hereby suspended from the practice of law in Ohio for six months, but this sanction is suspended on the condition that he satisfactorily completes a two-year monitored probation period and complies with the five requirements enumerated in the panel’s opinion. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Re snick, JJ., concur.